Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Paul Richardson, Appellant                     Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 46,416-
No. 06-19-00003-CR        v.                         A). Opinion delivered by Chief Justice
                                                     Morriss, Justice Burgess and Justice
The State of Texas, Appellee                         Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, James Paul Richardson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED JANUARY 29, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk